Elisabeth Cooke Executrix & Elisha Cooke Execr of the last will of the late Richard Cooke deceased or either of them plaint. agt. Captn William Hudson Defendt in an action of the case for witholding the Summe of twenty pounds or thereabouts in mony due by Accot with other due damages according to attachmt datd October. 12° 1676. . . . The Jury . . . found for the plaintife twenty pound Seventeen Shillings ten pence halfe penny mony damage & costs of Court allowed Fifty nine Shillings & ten pence.
Execucion issued Novr 8th 1676.